DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 8/9/2022 is acknowledged.

Miscellaneous
The Applicant has cancelled claims 1-7 and added new claims 21-27; therefore, only claims 8-27 remain for this Office Action.

Allowable Subject Matter
Claims 8-27 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 8, the prior art does not disclose of a clock gating circuit comprising: a NAND logic gate coupled to a first node, and configured to receive a first enable signal and a second enable signal, and to output a first control signal; a transmission gate coupled to the NAND logic gate, a second node and a third node, the transmission gate being configured to receive at least a clock input signal or a second control signal; a first inverter coupled between the third node and an output node, and configured to generate a clock output signal responsive to the second control signal; and a first transistor of a first type, the first transistor including a first gate terminal, a first drain terminal and a first source terminal, the first gate terminal being configured to receive the clock input signal, the first source terminal being coupled to a voltage supply, the first drain terminal being coupled to at least the third node or the first inverter, and the first transistor being configured to adjust at least the second control signal or the clock output signal responsive to the clock input signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 9-16 are also allowed as being dependent on claim 8.  
In regards to claim 17, the prior art does not disclose of a method of operating a circuit, the method comprising: disabling a clock gating circuit in response to at least a first enable signal or a second enable signal, wherein disabling the clock gating circuit comprises:5Application No. 17/095,191Docket No. T5057-1478U generating a first control signal; enabling, by a transmission gate, a first path between a first node and a second node in response to at least a clock input signal or a second control signal; disabling, by a first transistor, a second path between a third node and a fourth node in response to a third control signal; enabling, by at least a second transistor, a third path between the second node and the fourth node in response to at least the third control signal; and setting, by a third transistor or a fourth transistor, the second control signal in response to at least the clock input signal; and outputting, by an output node, an output clock signal in response to at least the first enable signal or the second control signal, wherein the clock input signal does not correspond to the output clock signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 18-20 are also allowed as being dependent on claim 17.  
In regards to claim 21, the prior art does not disclose of a clock gating circuit comprising: a NAND logic gate coupled to a first node, and configured to receive a first enable signal and a second enable signal, and to set a first control signal of the first node; a transmission gate coupled between the first node and a second node the transmission gate including a first input terminal configured to receive at least a clock input signal and a second input terminal configured to receive a second control signal of a third node; a first inverter coupled between the third node and an output node, and configured to generate a clock output signal responsive to the second control signal; and a first transistor of a first type, the first transistor including a first gate terminal, a first drain terminal and a first source terminal, the first gate terminal being configured to receive the clock input signal, and being coupled to the first input terminal of the transmission gate, the first 7Application No. 17/095,191Docket No. T5057-1478Usource terminal being coupled to a voltage supply, the first drain terminal being coupled to at least the third node or the first inverter, and the first transistor being configured to adjust at least the second control signal or the clock output signal responsive to the clock input signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 22-27 are also allowed as being dependent on claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844